Appeal by employer from an award of double compensation under the Workmen’s Compensation Law made by the State Industrial Board for a violation of section 130 of the Labor Law. Claimant, a child of ten years, was permitted by appellant to help her mother at picking beans for the appellant’s canning factory. She was injured while being transferred by auto truck from one field to another. Award unanimously affirmed, with costs to the State Industrial Board. (See Matter of Westfelt v. Atlas Furniture Co., 256 N. Y. 578.) Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.